                    Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 1 of 30
AO 91 (Rev. 02/09) Criminal Complaint




              United States District^ddfU^                                                            AUG -12019
                                                               for the
                                                     Western District of New York



                          United States of America
                                           V.

      BERNARD PERKINS, CRYSTAX KING, CRYMSON ALDRICH,                               Case No. 19-MJ-        4ld^
      JONATHAN M.THOMPSON,JOSEPH N. THOMPSON,
      LAWRENCE MITCHELL, ANTHONY LAUGHING, JR. AND
      CURTIS THOMPSON


                                        Defendants




                                                       CRIMINAL COMPLAINT


         I, ERIN BRIGANTI^ the complainant in this case, state that the following is true to the best of my knowledge
and belief.


         Between June 2016 and the present, in the County of Monroe, in the Western District of New York, the
defendants violated offenses described as foUows:


did knowingly and unlawfully commit wire fraud and conspiracy to commit wire fraud,in violation ofTitle 18, United
States Code, Sections 1343 and 1349; did knowingly and unlawfully commit money laundering and conspiracy to
commit money laundering, in violation of Title 18, United States Code, Sections 1956(h), 1957(a) and 2.

         This Criminal Complaint is based on these facts:

         SEE ATTACHED AFEIDAVIT OF SPECIAL AGENT ERIN BRIGANTI.

         S Continued on the attached sheet.


                                                                                    ^^^C.nmnlainant\ c
                                                                                       Complainant's signature


                                                                               ERIN BRIGANTI. S/A IRS
                                                                                       Printed name and title

Sworn to before me and signed in my presence.
        CLu^w-St"
Date: Ittlv' I     .2019
                                                                                            Judge's signature
                                                                     HONORABLE MARIAN W.PAYSON
City and State: Rochester. New York                                  UNITED STATES MAGISTRATE JUDGE
                                                                                         Printed name and title
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 2 of 30




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


State of New York )
County of Monroe ) ss:                                                       ^              h /]
City of Rochester )                                                         n-na-vm

       I, ERIN BRIGANTI,being duly sworn, depose and say:


                                        INTRODUCTION


       1.     I am a Special Agent with Internal Revenue Service, Criminal Investigation

(hereinafter IRS-CI), having been duly appointed on June 30, 2002 and, as such, am a

Federal Law Enforcement Offtcer within the meaning of Rule 41(a) of the Federal Rules of

Criminal Procedure. During the course of my employment with IRS-CI, I have conducted

and assisted on multiple criminal investigations involving tax fraud, money laundering, mail

fraud, wire fraud, narcotics trafficking and the illegal structuring of financial transactions.

Many of these investigations focused on individuals deriving income from both legal and

illegal sources. I have participated in the execution of several search and seizure warrants,

which covered the searches of different locations including residences, business offices, and

vehicles.




       2.     This affidavit is made in support of a criminal complaint charging Bernard

PERKINS, Crystal KING, Crymson ALDRICH, Jonathan THOMPSON, Joseph

THOMPSON, Lawrence MITCHELL, Curtis THOMPSON and Anthony LAUGHING

JR. with violating Title 18, United States Code, Section 1343 and 1349, (wire fraud and

conspiracy to commit wire fraud). Title 18, United States Code, Sections 1956(h), 1957(a)

and 2(money laundering and conspiracy to commit money laundering).
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 3 of 30




       3.     The information and statements in this affidavit are based on my personal

knowledge and information obtained from other law enforcement and regulatory agencies

assisting with this investigation including but not limited to the Bureau of Alcohol Tobacco

and Firearms(ATF),the Customs and Border Protection Agency(GBP), Homeland Security

Investigations (HSI), the Alcohol and Tobacco Tax and Trade Bureau (TTB), as well as

information obtained from wimess interviews, surveillance and from the review of records

and documents including but not limited to phone records and bank records. Where the

contents of documents and the actions and statements ofothers are reported herein, they are

reported only in substance and in part, unless otherwise indicated. I have participated fully

in this investigation, and as a result of this participation, as well as information provided by

other law enforcement officers, I am fuHy familiar with the facts set forth herein.



       4.     Through my training, education, experience and speaking with other law

enforcement officers participating in this investigation, I am familiar with how illegal

cigarettes are manufactured and sold as well as how cut rag tobacco is smuggled from the

United States into Canada and how those involved in the illegal manufacturing of cigarettes

and smuggling of tobacco utilize wire communications to facihtate their illegal activities.

My investigative experience detailed herein, and the experience of other law enforcement

agents who are participating in this investigation, serve as the basis for the opinions and

conclusions set forth herein. Because this affidavit is being submitted for the limited purpose

of securing a criminal complaint, I have not included each and every fact known to me

concerning this investigation. Rather, I have set forth only those facts that I beheve are

                                              2
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 4 of 30




necessary to establish probable cause to believe that Bernard PERKINS, Crystal KING,

Crymson     ALDRICH, Jonathan          THOMPSON, Joseph            THOMPSON, Lawrence

MITCHELL, Curtis THOMPSON and Anthony LAUGHING JR. did knowingly violate

Title 18, United States Code, Sections 1343 and 1349,(wire fraud and conspiracy to commit

wire fraud). Title 18, United States Code, Sections 1956(h), 1957(a) and 2, (money

laundering and conspiracy to commit money laundering).



                                      BACKGROUND


       5.     Law enforcement began conducting this investigation during the faU of 2016

into the illegal activities of Bernard PERKINS and his business, Bristol International Group

LLC^ (BRISTOL). The evidence gathered to date indicates that Bernard PERKINS is

responsible for purchasing large quantities of cut rag tobacco processed in North Carolina

and arranging for the sale and distribution of it to various locations on the Akwesasne

Mohawk Indian Reservation(AMIR)in New York. Cut rag tobacco is tobacco that is ready

to be used to produce cigarettes with no further processing. Based on evidence gathered

during the course of this investigation, it is beheved the cut rag tobacco sold by Bernard

PERKINS to customers on the AMIR is ultimately smuggled across the border into Canada

to evade the high federal excise duties and provincial taxes or is used by unlicensed cigarette

manufacturers located on the AMIR to produce untaxed cigarettes. Your affiant knows that

the Canadian Federal Govemment and provinces place a tax on cigarettes that are


       ^ According to records obtained from New York State Department of State, Articles of
Organization in the name of Bristol International Group LLC were filed on April 2, 2004 listing
BERNARD PERKINS of 90 Auramar Drive Rochester, New York 14609 as the sole managing
member and the Registered Agent as Speigal & Utrera, P.A., P.O., 45 John Street, Suite 711, New
York, New York 10038.
                                              3
         Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 5 of 30




manufactured and sold in Canada and furthermore that duties are collected on tobacco when

it enters Canada.




       6.        The St. Lawrence River and the international boundary between the United

States and Canada pass through the AMIR. The U.S. side of the AMIR is located in the

New York state counties ofSt. Lawrence and Franklin, and the Canadian side ofthe AMIR is

located in the Canadian provinces of Quebec and Ontario. Both the federal and provincial

governments of Canada impose excise duties and taxes on cigarettes and tobacco imported

and sold m Canada, which duties are due and owing at the time of importation, and which

excise taxes are due upon sale. A New York entity that manufactures cigarettes in the

United States is required under federal law to obtain and possess a valid manufacturing

permit issued by the U.S. Secretary of Treasury.       There are currently three licensed

manufacturers located on the U.S. side of the AMIR that hold valid manufacturing permits

issued by the U.S. Secretary of Treasury. BRISTOL does not hold a valid manufacturing

permit issued by the U.S. Secretary of Treasury nor has BRISTOL sold or delivered cut rag

tobacco to any of the licensed manufacturing facilities located on the AMIR over the past

several years.



       7.        There are unlicensed cigarette manufacturers on the AMIR that manufacture

large quantities of contraband cigarettes, which are thereafter sold, untaxed, in the United

States to evade both state and federal taxes, or are smuggled into Canada, without paying

duties owed,and sold, untaxed,in the Canadian "black market." The cut rag tobacco is also

smuggled into Canada to evade paying the high duties and taxes due at the time ofimporting

                                             4
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 6 of 30




the tobacco into Canada, including excise duty tax, Goods and Services Tax (GST) and

provincial Tobacco Tax Act taxes(Quebec or Ontario).



       8.     As a general practice, people involved with smuggling tobacco on the AMIR,

order the cut rag tobacco through a broker, in this case Bernard PERKINS. The customers

either called or sent text messages to Bemard PERKINS m Rochester, New York to place an

order for cut rag tobacco. Bemard PERKINS then contacted the owners of CanStar

Intemational Inc.(CANSTAR), a broker in Florida, via text messages and phone calls to

purchase loads of cut rag tobacco and make arrangements to have the tobacco shipped from

the processor in North Carolina to various warehouses located throughout the AMIR,often

times in obscure locations in the middle of the night. One tmckload of tobacco typically

contains 132 boxes of cut rag tobacco, each weighing approximately 240 lbs., depending on

the blend of tobacco purchased.     On average, one full tmckload of tobacco contains

approximately 31,680 lbs. oftobacco.



       9.     Once frie tobacco was unloaded in a warehouse on the AMIR, the customers

on the AMIR involved with smuggling tobacco into Canada then hired workers to

breakdown the boxes oftobacco into thirty pound to fifty pound garbage bags to be smuggled

into Canada via boat, snowmobiles, box tmcks, cars, etc. to Canadian customers to evade the

high Canadian duties and taxes due on importing cut rag tobacco. The price ofthe tobacco

per pound depends on the blend of the tobacco. Generally speaking, a common blend of

tobacco could be purchased from Bemard PERKINS for approximately $2.97/lb. and then

sold in Canada for approximately $8.00/lb. to $13.00/lb. The customers on the AMIR

involved with smuggling tobacco into Canada and the people on the AMIR producing
                                            5
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 7 of 30




unlicensed cigarettes use the large profits made from their illegal activities to pay Bemard

PERKINS in cash payments in excess of$10,000 for the loads oftobacco.



       10.    In general, Bemard PERKINS charged approximately $94,000 for a tmck load

of tobacco depending on the blend of tobacco and the quantity of tobacco being purchased.

Surveillance conducted during the course ofthe investigation has shown Bemard PERKINS

traveled to various locations off of the New York State Thraway in Waterloo, New York,

Victor, New York and Syracuse, New York, among other places, to meet customers from the

AMIR to collect cash payment for the loads oftobacco.



       11.    In addition, Bemard PERKINS drove to the AMIR on various occasions

during the course of the investigation and stayed ovemight at the Destiny's Inn, which is

owned by Lawrence MITCHELL,a known co-conspirator in this case, who purchased loads

of cut rag tobacco from Bemard PERKINS. Surveillance has shown Bemard PERKINS

meeting with various customers while traveling to the AMIR during the course of the

investigation and also traveling to some of the warehouses that loads of tobacco have been

delivered to, none of which are a hcensed cigarette manufacturing facility.



       12.    Surveillance and bank records have also shown that a short time after meeting

with customers to collect cash payments, Bemard PERKINS traveled to ESL Federal Credit

Union (ESL) in Rochester, New York to deposit the large cash payments received from

customers on the AMIR to the BRISTOL business account and send large wire transfers to

CANSTAR, the broker in Miami, Florida that Bemard PERKINS purchased the tobacco

through, which will be discussed in further detail below.

                                             6
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 8 of 30




                       OVERVIEW OF THE SCHEME & CONSPIRACY


       13.     During the course of the investigation, numerous business bank accounts held

in the name of BRISTOL have been identified at various financial institutions, which were

opened by Bernard PERKINS in the Western District of New York, utilizing the address 90

Auramar Drive Rochester, New York. Various bank records have been subpoenaed and

analyzed during the course of this investigation. During the time-period August of 2015

through July of 2019, BRISTOL maintained bank accounts at the following financial

institutions, including but not limited to: Citizens Bank, M & T Bank, KeyBank, and ESL.



       14.     The analysis ofthe BRISTOL bank accounts all show the same general pattern

oflarge cash deposits made to the business bank accounts to immediately fund an outgoing

wire transfer to CANSTAR for the purchase of cut rag tobacco. It should also be noted that

on two different occasions, Bernard PERKINS deposited large amounts of Canadian

Currency to his BRISTOL bank account held at M & T Bank. Specifically, on June 27,

2016, BERNARD PERKINS deposited $78,000 in Canadian Currency and on June 28,

2016, BERNARD PERKINS deposited $44,000 in Canadian Currency in a single

transaction.




       15.     The analysis of the bank records show that BRISTOL has wired over $13

million to CANSTAR during the time-period August of2015 through July of2019 for cut rag

tobacco purchases. The following chart summarizes the total cash deposits and wire

transfers to CANSTAR made from the BRISTOL bank accounts held at Citizens Bank, M &

T Bank, KeyBank, and ESL during the time period ofAugust 28,2015 through July 24,2019.
           Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 9 of 30



Bristol Bank
Account:            Citizens Bank #4886     M & T Bank #2384      KeyBank #1045     ESL #3475
                      August 28, 2015-       June 27, 2016 -    December 1, 2016 - May 11 2017 -
Time Period:           August 26, 2016      December 7, 2016       May 17, 2017    July 24. 2019       Totals
Cash Deposits:      $         475,116.40 $        2,134,248.20 $     2,102,219.97 $ 8,920,359.50 $     13,631,944.07
Wires to CANSTAR:   $        (449,601.00) $      (2,097,586.53) $ (2,089,297.80) $ (8,496,236.40) $   (13,132,721.73)


           16.   CANSTAR is operated out of Miami, Florida by Mark Embury and Paul

Embury. CANSTAR lists a corporate address of4701 Cox Road, Suite #285, Glen Allen,

Virginia 23060 and a Postal Address of 12101 SW 69 Court, Pinecrest, Florida 33156 on its

invoices. The address listed on the bank account statements for CANSTAR is 12101 SW

69"^ Court, Miami, Florida 33156. CANSTAR acts as a broker and purchases the cut rag

tobacco directly from the processor. Tobacco Rag Processors (TRP), located in North

Carolina and sells it to BRISTOL. After BRISTOL purchases the tobacco from CANSTAR,

Bernard PERKINS makes arrangements to have truck drivers pick up the tobacco in North

Carolina at TRP and deliver it to his customers located at various locations on the AMIR,

where the tobacco was ultimately used by unlicensed cigarette manufacturing facilities on the

AMIR to produce untaxed cigarettes and/or was broken down into garbage bags to be

smuggled into Canada to evade the duties and taxes imposed by the Canadian governments.


        17.      Phone records obtained during the course of the investigation show that

Bernard PERKINS communicates with the owners of CANSTAR in Florida through phone

calls and text messages on his cell phone on a regular basis to facilitate the purchasing of cut

rag tobacco from CANSTAR. Email records obtained during the course ofthe investigation

also   show      that    Bernard      PERKINS          communicates          using      the    email      address

bristolgrp@.aol.com with the owners of CANSTAR through the email addresses

mark@canstar.com and paul@canstar.com to facilitate the purchasing of cut rag tobacco

from CANSTAR.
                                                       8
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 10 of 30




       18.    TRP holds a permit as a Manufacturer ofProcessed Tobacco with the Alcohol

and Tobacco Tax and Trade Bureau(TTB)and is required to file a Report ofRemoval, Sale,

or Transfer of Processed Tobacco (Form 5250.2) with TTB within twenty four hours of

transferring processed tobacco to someone who does not hold a TTB permit as a

manufacturer of processed tobacco or tobacco products. The Form 5250.2 lists the date of

sale or transfer of tobacco, the weight of processed tobacco transferred the identity of the

purchaser, the delivery location, as well as the name and address ofthe person picking up the

processed tobacco for delivery along with their driver's license number and license plate/tag

number ofthe vehicle they are driving.



       19.    A review ofthe Forms 5250.2 filed with the TTB during the time period July of

2016 through June of 2019 showing sales of processed tobacco from TRP to CANSTAR

being dehvered to BRISTOL was conducted during the course of the investigation. The

destination street address on the majority of the Forms 5250.2 for sales to BRISTOL falsely

list 90 Auramar Drive, Rochester, New York 14609, which is Bernard PERKINS' personal

residence instead of die actual destination address on the AMIR where the truck loads of

tobacco are delivered to.    None of the deliveries of tobacco were made to Bernard

PERKINS' residence located at 90 Auramar Drive in Rochester, New York as hsted on the

majority of the Forms 5250.2. The customers fi:om the AMIR and Bernard PERKINS did

not want the actual delivery addresses located on the AMIR listed on any government forms.

Based on law enforcement surveillance and intelligence, it was common practice for the truck

drivers to meet the customer on the AMIR at the Bear's Den or Twin Leafgas station, and the
         Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 11 of 30




customer would then lead the truck driver to the warehouse they wanted the tobacco

delivered to because the warehouses were often times located ofifof main roads or deep in the

woods.


                                Analysis ofPhone Records


       20.    During the course of the investigation, a subpoena was issued to Metro

PCS/T-Mobile for Telephone number 585-259-XXXX, which was identified as the cell

phone utilized by Bernard PERKINS. The documents produced by T-Mobile showed the

subscriber name and address for phone number 585-259-XXXX, is Bernard PERKINS of90

Auramar Drive, Rochester, New York 14609 since May 11, 2016. The call detail records

provided by T-Mobile for phone number 585-259-XXXX for the time-period May 11, 2016

through April 11, 2019 were analyzed. There were also a number of phone calls and text

messages to/from customers of Bemard PERKINS who reside on or near the AMIR

including Crystal KING, Crymson ALDRICH, Lawrence MITCHELL, and Anthony

LAUGHING JR. From on or about May 11, 2016 through on or about April 11 2019, the

defendants communicated through numerous phone calls and text messages to discuss orders

of cut rag tobacco purchased from Bemard PERKINS (BRISTOL), which were ultimately

purchased from TRP in North Carolina through CANSTAR (Paul and Mark Embury) in

Miami, Florida. The andysis of T-Mobile records show there were over 1700 calls and text

messages to/from phone number 305-710-XXXX subscribed to Paul Embury and over 2400

calls and text messages to/from phone number 305-776-XXXX subscribed to Mark Embury,

both of whom are the owners/operators of CANSTAR and reside in Florida




                                             10
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 12 of 30




       21.     Based on a witness interviewed^ during the course of the investigation,

Bernard PERKINS communicated with the customers from the AMIR via text messages and

phone calls to discuss tobacco orders and payment for tobacco orders as well as to make

arrangements for the delivery ofthe tobacco. Based on information obtained from this same

wimess, Bemard PERKINS also communicated with Mark Embury and Paul Embury via

phone calls and text messages on a regulcir basis to order loads of cut rag tobacco for

customers on the AMIR and make arrangements for truck drivers to pick up the loads of

tobacco from TRP in North Carolina to deliver to the AMIR in New York, all in furtherance

of the scheme and conspiracy to defraud the Canadian govemment of taxes and duties that

was owed on the loads of cut rag tobacco that were ultimately smuggled into Canada, and

also to defraud the United States and New York State of taxes due on the unlicensed

cigarettes that were manufactured with the loads of tobacco that were delivered to the

unlicensed cigarette manufacturers on the AMIR.



             Tobacco Sales to CRYSTAT.KTNf;and CRYMSON ALDRICH


       22.     Evidence obtained during the course ofthe investigation shows that BRISTOL

has sold over $5.5 million of cut rag tobacco orders to Crystal KING and Crymson

ALDRICH, during the time period June of2016 through June of2019. Crystal KING and

Crymson ALDRICH were business partners in the tobacco sales from June of 2016 until

approximately November of2018 when they had a disagreement and began ordering loads of

tobacco separately. A check with TTB shows that Crystal KING and Crymson ALDRICH



       ^ The witness referenced in this paragraph is a cooperating witness who is providmg
iaformation to law enforcement in order to obtain a benefit. Your affiant has corroborated the
information that has been provided by this witness, through independent means.
                                               11
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 13 of 30




do not hold a valid manufacturing permit issued by the U.S. Secretary of Treasury nor have

they ever apphed for one. During surveillance operations, law enforcement officials have

observed Bemard PERKINS meet with Crystal KING and Crymson ALDRICH at various

locations in Watertown, Parish, Syracuse, Victor and Waterloo, New York to exchange bags

of cash for payment for their tobacco purchases. On some occasions. Crystal KING and

Crymson ALDRICH traveled together to bring the cash payment to Bemard PERKINS and

on other occasions, either Crystal KING or Crymson ALDRICH would bring the cash

payment to Bemard PERKINS alone.



      23.    On average, one tmckload of tobacco costs approximately $94,000 depending

on the blend of tobacco ordered. Often times after meeting with Crystal KING and/or

Crymson ALDRICH, Bemard PERKINS made a large cash deposit to his business bank

account followed by a large wire transfer out to CANSTAR for the purchase of tobacco. It

should also be noted that according to bank records, Crymson ALDRICH also made a cash

deposit of $43,400 directly to the business account of BRISTOL held at M & T Bank on

October 5, 2016 at the branch located in Watertown, NY. This deposit funded a wire

transfer to CANSTAR totaling $40,300 on October 6, 2016.


      24.    Intelligence gathered during the course of the investigation, including

surveillance of the deliveries of tmckloads of tobacco made to Crystal KING and Crymson

ALDRICH on the AMIR show that the majority ofthe loads oftobacco were dehvered to an

unhcensed cigarette manufacturing factory located on Clete Laughing Road operated by

Joseph THOMPSON, Jonathan THOMPSON and Richard Tarbell and to a warehouse

located on Ransom Road known as the "green roof warehouse, which is operated by Curtis
                                           12
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 14 of 30




THOMPSON,where tobacco is broken down into garbage bags to be smuggled into Canada

to evade the high duties and taxes. The majority of the deliveries to the Crystal KING and

Crymson ALDRICH occurred during the middle ofthe night.



     Tobacco DeHveries to JOSEPH THOMPSON and JONATHAN THOMPSON


       25.     According to records obtained from the Saint Regis Mohawk Tribal

Comphance Department, Jonathan THOMPSON as the Owner of Oiemkwa Onerathe holds

a Tobacco Manufacturing License^ listing an address of87 Clete Laffin Road in Akwesasne,

NY issued by the St. Regis Mohawk Tribe. Your affiant has been advised by a law

enforcement officer with personal knowledge, that Richard Tarbell aka Rick Tarbell, who

passed away in December of 2018, was a partner with Joseph THOMPSON and Jonathan

THOMPSON in the cigarette manufacturing factory located on Clete Laughing Road.

Joseph THOMPSON and Jonathan THOMPSON are brothers.                     Law enforcement officers

have observed vehicles registered to Richard Tarbell, Jonathan THOMPSON and Joseph

THOMPSON at the Clete Laughing Road factory during the course of the investigation. A

check with TTB shows that Richard Tarbell, Jonathan THOMPSON, and Joseph

THOMPSON do not hold a valid manufacturing permit issued by the U.S. Secretary of

Treasury nor have they ever applied for one.




       ^ Licenses issued by the St. Regis Mohawk Tribe do NOT meet federal requirements to
manufacture cigarettes. For a manufacturer located on an Indian Reservation to legally manufacture
cigarettes, the manufacturer must &st obtain a license from the United States Secretary of Treasury.

                                                13
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 15 of 30




       26.    Interviews of witnesses^ who have been inside of the factory located on Clete

Laughing Road run by Joseph THOMPSON and Jonathan THOMPSON have stated they

have observed cigarette manufacturing machines inside of the factory along with filter trays

and pallets ofcigarettes. A law enforcement officer, who works in the area ofthe AMIR,has

also advised your affiant that some of the tobacco delivered to the factory located on Clete

Laughing Road is also broken down into garbage bags to be smuggled into Canada in

addition to producing untaxed cigarettes. The Clete Laughing Road factory is located in

very close proximity to the St. Lawrence River as Clete Laughing Road leads directly to the

St. Lawrence River.




       27.     Contraband cigarettes are unstamped and untaxed cigarettes also known to

law enforcement as "roUies." Per Title 18, United States Code, Section 2341, the term

contraband cigarettes means a quantity in excess of 10,000 cigarettes which bear no evidence

of the payment of applicable state or local cigarette taxes. Contraband cigarettes are

manufactured and placed within plastic bags; typically 200 cigarettes are in each bag, similar

to the amount of cigarettes which are found in traditional cartons. There are commonly 50

bags in each cardboard case. The cases are usually marked indicating the flavor type of the

cigarette such as FF(abbreviated for Full Flavor) or M (abbreviated for Menthol).



       28.    Information provided to law enforcement officials during the course of the

investigation reported that Ronald Sunday aka "Miimows" was dehvering the roUies



       ^ The witnesses referenced in this paragraph are cooperating witnesses who are providing
information to law enforcement in order to obtain a benefit. Your affiant has corroborated the
information that has been provided by these witnesses, through independent means.
                                               14
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 16 of 30




manufactured in the factory on Clete Laughing Road by Jonathan THOMPSON, Joseph

THOMPSON and Richard Tarbell to Indian Reservations located in other areas including

Buffalo, Plattsburgh, and Long Island on a weekly basis. On October 18, 2018, HSI Special

Agents stopped a 2017 Ford F-350 dually truck, bearing New York license plate #77717MC,

towing an enclosed gray trailer, bearing New York license plate #BE44895. The 2017 F-350

truck was registered to Norma TarbeU-Sunday and the trailer was registered to Ronald

Sunday.



       29.    At approximately 1:58 pm, the truck and trailer were observed pulling into a

driveway directly behind the Bear's Den, where a warehouse owned by Richard TarbeU is

located. A cooperating wimess, who has had personal dealings with Richard Tarbell and

JONATHAN THOMPSON advised your affiant, that as a routine practice, some of the

roUies produced in the Clete Laughing Road warehouse were moved to Richard TarbeU's

warehouse located behind the Bear's Den before being distributed.



       30.    At approximately 3:00 pm,law enforcement officials observed the 2017 F-350

truck towing the enclosed trailer drive into the rear parking lot ofthe Bear's Den, where it was

fueled. During the course ofsurveillance, HSI Agents were able to identify the driver ofthe

vehicle as Ronald Sunday. At approximately 4:05 pm after following the vehicle, law

enforcement offtcials stopped the truck and trailer on State Route 1IB in Bangor, New York.

Agents ultimately searched the vehicle and the trailer and found 300 cases of contraband

cigarettes that were contained in plastic bag packaging. Plastic bags are not considered

approved cigarette packaging by the Food and Drug Administration (FDA). The plastic


                                              15
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 17 of 30




bags lacked a brand name as well as the manufacturers federally issued license number and

the New York State tax stamp showing that the state excise tax had been paid.



       31.    The 300 cases consisted of the following flavors; MB (menthol blend), LTB

(light or smooth blend), and FFB (full flavor blend). Each case consisted ofat least 50 plastic

cartons, and each carton had approximately 200 cigarettes, totaling approximately 3,000,000

contraband cigarettes.    The 300 cases contained approximately 15,000 cartons.           The

Federal Excise Tax(FET)imposed on a carton ofcigarettes is $10,066. The FET tax loss

from the 300 cases was approximately $150,990. Additionally, New York State taxes

cigarettes at a rate of $42.50 per carton making the state of New York's tax loss $637,500,

totaling a combined tax loss of$788,490. The 300 cases ofcontraband cigarettes were seized

along with the truck and the trailer by law enforcement officials.



                       Tobacco Deliveries to CURTIS THOMPSON


       32.    Cooperating witnesses with personal knowledge have advised law enforcement

that Curtis THOMPSON, cousin of Crystal KING, operates the green roof warehouse

located on Ransom Road on the AMIR. Your affiant knows that the green roof warehouse

is located in very close proximity to the St. Lawrence River as Ransom Road leads directly to

the St. Lawrence River. Law enforcement officers with personal knowledge of Curtis

THOMPSON know that Curtis THOMPSON has family located in Canada, who he sells the

majority of the loads of tobacco to that he receives. Cooperating witnesses advised your

affiant that, after the trucldoads of tobacco are dehvered to the green roof warehouse that

Curtis THOMPSON purchases from Crystal KING and Crymson ALDRICH,among other

people, Curtis THOMPSON has the boxes of tobacco broken down inside the green roof
                                              16
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 18 of 30




warehouse into garbage bags to be smuggled into Canada to evade the Canadian federal

excise duties and provincial taxes. Your affiant has verified this information through other

sources.




       33.    Curtis THOMPSON also allows other people on the AMIR involved in the

tobacco smuggling business to utilize his warehouse to have loads oftobacco delivered to the

green roof warehouse and stored for a fee of approximately $2,000 per load. Some of the

people who pay Curtis THOMPSON for use ofthe green roof warehouse also breakdown the

boxes of tobacco into garbage bags inside of the warehouse to prepare it to be smuggled into

Canada while others just store the tobacco there until it can be moved to another warehouse

on the AMIR to be bagged and prepared for smuggling into Canada.


       34.    Cooperating wimesses, who are known to your affiant and whose information

has been corroborated by your affiant, advised that they have been inside of the green roof

warehouse and have observed an industrial size scale, garbage cans and garbage bags, as well

as tobacco aheady bagged into forty to fifty pound garbage bags and stacked along the wall.

The cooperating wimesses also advised your affiant that they have observed a twin engine

boat and two to three snowmobiles inside ofthe green roofwarehouse, which are also utilized

to smuggle the tobacco across the St. Lawrence River.           During the course of the

investigation, surveillance showed a number of loads of tobacco that were purchased by

Crystal KING and Crymson ALDRICH from Bemard PERKINS delivered to the green roof

warehouse being operated by Curtis THOMPSON,often times in the middle ofthe night. A

check with TTB shows that Curtis THOMPSON does not hold a vahd manufacturing permit

issued by the U.S. Secretary of Treasury nor has he ever applied for one.
                                             17
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 19 of 30




                       Tobacco Sales to LAWRENCE MITCHELL

       35.     Evidence obtained during the course ofthe investigation shows that BRISTOL

has sold over $1 million of cut rag tobacco orders to Lawrence MITCHELL during the time

period October of 2016 through July of 2018. Lawrence MITCHELL purchased tobacco

directly from Bernard PERKINS and also placed tobacco orders through another customer of

Bernard PERKINS who is now deceased, Arthur Montour. Intelligence gathered during the

course ofthe investigation including physical surveillance by law enforcement show that the

loads oftobacco purchased by Lawrence MITCHELL were delivered to various warehouses

located on the AMIR run by Lawrence MITCHELL, where the majority of the boxes of

tobacco were broken down into garbage bags to be smuggled into Canada via boats,

snowmobiles, vehicles, trailers, etc. to evade the Canadian federal excise duties and

provincial taxes.



       36.     One warehouse where loads of tobacco were delivered to for Lawrence


MITCHELL is located on St. Regis Road where the St. Regis River runs directly into the

back of the warehouse allowing boats to puU directly into the warehouse and load bags of

tobacco to take to Canada. Cooperating witnesses known to your affiant, who have been

inside of this warehouse located on St. Regis Road, advised your affiant that they have

observed garbage bags and garbage cans used to breakdown the boxes oftobacco to smuggle

to Canadian customers as well as bags of tobacco weighing approximately forty to fifty

pounds ready to be smuggled into Canada. This information has been corroborated through

other means.



                                            18
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 20 of 30




      37.    Lawrence MITCHELL also had loads of tobacco delivered to other

warehouses located throughout the AMIR including but not limited to a warehouse located

on Route 37 near the Speedway Plaza and a warehouse located behind the Destiny Inn on

Route 37. According to the same cooperating witnesses, Lawrence MITCHELL has

cigarette machines in the warehouse located behind the Destiny Inn on the AMIR where he

also uses some of the tobacco he purchases from Bemard PERKINS to manufacture

contraband cigarettes in addition to bagging the tobacco to smuggle into Canada.



       38.    According to records obtained from the Saint Regis Mohawk Tribal

Compliance Department, a Tobacco Manufacturing License issued by the St. Regis Mohawk

Tribe is held by the Akwesasne Tobacco Company located at 459 B State Route 37

Akwesasne, NY 13655.        The tribal hcense does not meet federal requirements to

manufacture cigarettes; there is no exception for Indian Reservations. The Destiny Irm is

located at 459 State Route 37 Akwesasne, NY.      A check with TTB shows that Lawrence

MITCHELL does not hold a valid manufacturing permit issued by the U.S. Secretary of

Treasury nor has he ever applied for one.



                     Tobacco Sales to ANTHONY LAUGHING JR.


       39. Evidence obtained during the course of the investigation shows that BRISTOL

has sold approximately $190,000 ofcut rag tobacco orders directly to Anthony LAUGHING

JR. during the time period February of2018 through July of 2018. It should be noted that

BRISTOL also sold over $1 mMon ofcut rag tobacco orders to Anthony Laughing Sr.(father

of Anthony LAUGHING JR.) before he passed away in October of 2016. Intelligence

                                            19
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 21 of 30



gathered during the course of the investigation, including physical surveillance by law

enforcement show that the loads oftobacco purchased directly by Anthony LAUGHING JR.

in 2018 were delivered to the old casino building located on the AMIR, which is also where

the majority ofthe loads oftobacco sold to Anthony Laughing Sr. were delivered to.



       40.    Cooperating wimesses advised your affiant they have been inside of the old

casino building on the AMIR and have observed garbage bags and garbage cans with holes in

the sides ofthem used to rebag the tobacco to prepare it for smuggling into Canada. Based on

your affiant's discussions with law enforcement officers who have knowledge and experience

working tobacco smuggling cases, they have advised me that it is common practice for people

to use garbage cans with holes in the sides of them to break down the boxes of tobacco into

thirty to fifty pound garbage bags to prepare it for smuggling into Canada. A witness

interviewed during the course ofthe investigation who has had personal dealings with Anthony

LAUGHING JR., advised your affiant that Anthony LAUGHING JR. is involved with

breaking down boxes of tobacco into bags to be smuggled into Canada. A check with TTB

shows that ANTHONY LAUGHING JR. does not hold a valid manufacturing permit issued

by the U.S. Secretary of Treasury nor has he ever apphed for one.



                                Snmmarv of Specific Sales

       41.     Below are detailed summaries of specific orders of cut rag tobacco sold to

Crystal KING, Crymson ALDRICH, Lawrence MITCHELL and Anthony LAUGHING

JR. from Bernard PERKINS, which were purchased from TRF in North Carolina through

CANSTAR in Florida.

                                             20
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 22 of 30




                  132 Boxes DF60 Sold to LAWRENCE MITCHELL


      42.    An invoice from CANSTAR was issued to BRISTOL on or about November

13, 2017 for 132 boxes of cut rag tobacco (DF-60) weighing 31,680 lbs. for a total price of

$90,288. The invoice requested payment by wire transfer to CANSTAR'S account at Bank

of America. The Form 5250.2 filed with TTB by TRP shows that 132 boxes of cut filler

tobacco, each weighing 240 lbs., for a total weight of 31,680 was sold to CANSTAR with a

destination address of90 Auramar Drive Rochester, New York on November 13,2017.



      43.    The load oftobacco picked up at TRP on November 13, 2017 was dehvered to

a warehouse utilized by Lawrence MITCHELL located on State Route 37 passed the

Speedway Plaza on the AMIR on or about November 14, 2017. This is one of the

warehouses identified during the investigation, where Lawrence MITCHELL has tobacco

delivered to and then broken down into bags to be smuggled into Canada. ESL Bank

records show that on November 13, 2017, Bernard PERKINS deposited $85,852.00 in cash

and wired $85,852.80 to CANSTAR for 132 Boxes of DF-60. This wire transfer to

CANSTAR on November 13, 2017 paid for the load of 132 boxes of DF-60 that was picked

up from TRP on November 13, 2017 and delivered to the warehouse utilized by Lawrence

MITCHELL located on State Route 37 near the Speedway Plaza.



      44.    The analysis of phone records obtained from T-Mobde for phone number

585-259-XXXX subscribed to Bernard PERKINS shows that during the time period

November 11,2017 through November 13,2017, there were a number ofphone calls and text

messages between Bernard PERKINS and phone numbers utilized by Lawrence
                                           21
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 23 of 30




MITCHELL, Mark Embury and Paul Embury during which they presumably discussed

placing the order and payment of the 132 boxes of DF-60 cut rag tobacco dehvered on or

about November 14, 2017 to the warehouse located on Route 37 on the AMIR utilized by

Lawrence MITCHELL. In addition, on or about November 18, 2017, Mark Embury

emailed a copy of CANSTAR Invoice #2017-065 to Bernard PERKINS for this order.



                    132 Boxes DF60 Sold to ANTHONY LAUGHING JR.


      45.    Invoice #2018-008 from CANSTAR was issued to BRISTOL on or about

February 22, 2018 for 132 boxes of cut rag tobacco (DF60) weighing 31,680 lbs. for a total

price of$90,288. The invoice requests payment by wire transfer to CANSTAR'S account at

Bank of America. The Form 5250.2 filed with TTB by TRP shows that 132 boxes of cut

filler tobacco, each weighing 240 lbs., for a total weight of 31,680 was sold to CANSTAR

with a destination address of90 Auramar Drive Rochester, NY on February 26, 2018.



      46.    Surveillance showed the load of tobacco picked up at TRP on February 26,

2018 was delivered to Anthony LAUGHING JR. at the old casino building on the AMIR at

approximately 11:30 pm on February 26, 2018.



      47.    On or about February 21,2018, Bernard PERKINS made a cash deposit to the

BRISTOL bank account at ESL in the amount of$65,530. On or about February 26, 2018,

Bernard PERKINS made a cash deposit of$108,194 to the BRISTOL bank account at ESL

and then made two separate wire transfers to CANSTAR for two loads of cut rag tobacco,

which were funded by the two cash deposits made on February 21, 2018 and February 26,


                                           22
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 24 of 30




2018. ESL Bank records show that Bernard PERKINS made two separate wire transfers to

CANSTAR,each in the amount of$85,852.80 for 132 boxes DF60,on or about February 26,

2018. According to evidence gathered during the investigation, one of the wire transfers

made on February 26, 2018 to CANSTAR paid for the load of 132 boxes of DF60 that was

picked up from TRP on February 26,2018 and dehvered to Anthony LAUGHING JR. at the

old casino building on the AMIR.



      48.    The analysis of phone records obtained from T-Mobile for phone number

585-259-5511 subscribed to Bernard PERKINS shows that during the time period February

20, 2018 through February 26, 2018, there was a number of phone calls and text messages

between BERNARD PERKINS and phone numbers utilized by Anthony LAUGHING JR,

Mark Embury and Paul Embury during which they presumably discussed placing the order

and payment ofthe 132 boxes ofDF60 cut rag tobacco delivered on February 26, 2018 to the

old casino building. In addition, Mark Embury emailed a copy of CANSTAR Invoice

#2018-008 to Bemard PERKINS on or about March 23, 2018 for this order.




       132 Boxes of ABll Sold to CRYSTAL KING and CRYMSON ALDRICH


      49.    Invoice #2018-010 from CANSTAR was issued to BRISTOL on or about

March 5, 2018 for 132 boxes of cut rag tobacco(ABll)weighing 29,040 lbs. for a total price

of $78,988.80. The invoice requests payment by wire transfer to CANSTAR'S account at

Bank of America. The Form 5250.2 filed with TTB by TRP shows that 132 boxes of cut

fiUer tobacco, each weighing 220 lbs., for a total weight of 29,040 was sold to CANSTAR

with a destination address of90 Auramar Drive Rochester, NY on March 7, 2018.

                                           23
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 25 of 30




       50.    The load of tobacco picked up at TRP on March 7, 2018 was delivered to the

Clete Laughing Road Factory run by Jonathan THOMPSON, Joseph THOMPSON and

Richard Tarbell, at approximately 8:30 pm on March 8, 2018. Surveillance showed Crystal

KING driving a Chevrolet Traverse bearing New York Plate #HNX 8498 meet the truck

driver with the load oftobacco at the Twin Leaf gas station and lead him back to the factory

located on Clete Laughing Road. A Chevrolet Malibu bearing New York Plate #GYD 2031

registered to Crymson ALDRICH was also parked in the parking lot of the Clete Laughing

Road factory at the time the tobacco was delivered to the factory.



       51.    At approximately 11:15 am on March 9, 2018, Bernard PERKINS traveled to

the area of Destiny USA Mall, a known location where he would meet customers from the

AMIR to collect cash payments for loads of cut rag tobacco. After approximately five

minutes, Bernard PERKINS drove back to his residence in Rochester, NY arriving at

approximately 12:40 pm. At approximately 2:05 pm on March 9, 2018, Bemard PERKINS

traveled to ESL to make a cash deposit to the BRISTOL bank account and wire money to

CANSTAR for a load of cut rag tobacco. ESL Bank records show that Bemard PERKINS

deposited $77,682 in cash and wired $77,682 to CANSTAR for 132 Boxes ofABl1 (blend of

tobacco)on March 9, 2018. This wire transfer to CANSTAR on March 9, 2018 paid for the

load of 132 boxes of ABl1 that was picked up from TRP on March 7, 2018 and delivered to

the Clete Laughing Road factory operated by Jonathan THOMPSON,Joseph THOMPSON,

and Richard Tarbell.




                                             24
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 26 of 30




       52.   The analysis of phone records obtained from T-Mobde for phone number

585-259-5511 subscribed to Bernard PERKINS shows that during the time period March 5,

2018 through March 9, 2018 there was a number of phone calls and text messages between

Bernard PERKINS and phone numbers utilized by Crymson ALDRICH, Crystal KING,

Mark Embury and Paul Embury during which they presumably discussed placing the order

and payment of the 132 boxes of ABll cut rag tobacco dehvered on March 8, 2018 to the

Clete Laughing Road factory. In addition, Mark Embury emailed a copy of CANSTAR

Invoice #2018-010 to BERNARD PERKINS on or about March 23, 2018 for this order.




       132 Boxes DF-60 Sold To CRYSTAL KING and CRYMSON ALDRICH


      53.    On June 5, 2018, law enforcement officers observed Bernard PERKINS and

his son meet with two females occupying a grey Chevrolet Traverse bearing New York State

Plate #HNX 8498 registered to Crystal KING in the parking lot across the street from

Destiny USA MaU in Syracuse, New York at approximately 11:25 am. After approximately

five minutes, both parties departed the parking lot and Bernard PERKINS and his son drove

back to their residence in Rochester, NY. Law enforcement officers observed Bernard

PERKINS' son retrieve a bag out of the trunk before entering the residence with Bernard

PERKINS upon their return to Rochester, NY at approximately 1:05 pm.



      54.    At approximately 2:25 pm on June 5, 2018, Bernard PERKINS traveled to

ESL to make a cash deposit to the BRISTOL bank account and wire money to CANSTAR

for a load of cut rag tobacco. ESL Bank records show that Bernard PERKINS deposited



                                           25
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 27 of 30




$85,852.00 in cash and wired $85,852.80 to CANSTAR for 132 boxes of DF60 (blend of

tobacco)on June 5, 2018.




       55.   This wire transfer to CANSTAR on June 5, 2018 was payment for a load of

132 boxes ofDF60 that was picked up from TRP on May 31, 2018 and delivered to the green

rooflocation, run by Curtis THOMPSON,at approximately 10:00 pm on June 1,2018. The

Form 5250.2 filed with TTB by TRP shows that 132 boxes ofcut filler tobacco, each weighing

240 lbs., for a total weight of 31,680 was sold to CANSTAR with a destination address of90

Auramar Drive Rochester, NY on May 31, 2018. Invoice #2018-025 from CANSTAR was

issued to BRISTOL on or about May 31, 2018 for 132 boxes of cut rag tobacco (DF-60)

weighing 31,680 lbs. for a total price of $90,288. The invoice requests payment by wire

transfer to CANSTAR'S account at Bank ofAmerica.




      56.    The analysis of phone records obtained from T-Mobile for phone number

585-259-5511 subscribed to Bernard PERKINS shows that during the time period May 30,

2018 through June 5, 2018 there was a number of phone calls and text messages between

Bemard PERKINS and phone numbers utilized by Crymson ALDRJCH, Crystal KING,

Mark Embury and Paul Embury during which they presumably discussed placing the order

and payment ofthe 132 boxes ofDF60 cut rag tobacco delivered on June 1, 2018 to the green

roof warehouse.




                                           26
        Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 28 of 30




                       WERE FRAUD/MONEY LAUNDERING


       57.    Based on the information listed in this affidavit, your affiant beheves Bernard

PERKINS, Crystal KING, Crymson ALDRICH, Jonathan THOMPSON, Joseph

THOMPSON, Lawrence MITCHELL, Curtis THOMPSON and Anthony LAUGHING

JR., were all knowing participants ofthe scheme to defraud Canada from collecting taxes and

excise duties for the import ofcut rag tobacco travelling from the United States into Canada;

and/or the United States and New York State from collecting State and Federal taxes for the

manufacturing ofthe unhcensed cigarettes they are producing.



       58.    In furtherance ofthe scheme to defraud. Crystal KING, Crymson ALDRICH,

Jonathan     THOMPSON, Joseph          THOMPSON, Lawrence             MITCHELL, Curtis

THOMPSON and Anthony LAUGHING JR., aU caused wire communications to occur

from June 2016 through the present, namely telephone calls from Bemard PERKINS who

was located in New York to Mark Embury and Paul Embury, the owners of CANSTAR,

who were located in Florida. A cooperating witness with personal knowledge of the

telephone calls confirmed the wire communications were made to further the scheme to

obtain loads of cut rag tobacco from TRP in North Carolina delivered to the AMIR, which

were ultimately smuggled into Canada or used to produce unlicensed cigarettes on the AMIR

in furtherance ofthe scheme to defraud Canada of duties and taxes due on imported tobacco

and the United States and New York State oftaxes due on the unlicensed cigarettes that were

produced on the AMIR.




                                            27
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 29 of 30




       59. In addition, based on the evidence gathered during the investigation, including

information provided by cooperating witnesses, which your affiant has corroborated through

other means. Crystal KING, Crymson ALDRICH, Jonathan THOMPSON, Joseph

THOMPSON, Lawrence MITCHELL, Curtis THOMPSON and Anthony LAUGHING

JR., used proceeds obtained from the wire fraud scheme to defraud Canada,the United States

and New York State to purchase loads ofcut rag tobacco from Bemard PERKINS from June

2016 through the present and knowingly caused Bemard PERKINS to deposit the proceeds

derived from the wire fraud scheme to his business bank accounts, which said deposits were

always in excess of$10,000. Furthermore, Crystal KING, Crymson ALDRICH, Jonathan

THOMPSON, Joseph THOMPSON, Lawrence MITCHELL, Curtis THOMPSON and

Anthony LAUGHING JR., knowingly caused Bemard PERKINS to utilize the lUegal

proceeds deposited to his business accounts to send wire transfers in excess of $10,000 to

CANSTAR to purchase the loads oftobacco in furtherance of the scheme.



       60.   The electronic wire transfers listed below constitute monetary transactions in

excess of $10,000 with proceeds of a specified unlawful activity, namely Wire Fraud in

violation of Title 18, United States Code, Section 1343; all in violation of Title 18, United

States Code, Sections, 1956(h), 1957(a)and 2.



       a.     An electronic wire transfer offunds, occurring on or about November 13,
              2017 in the amount of$85,852.80, from BRISTOL in Rochester, New York to
              CANSTAR in Miami, Florida for the load ofcut rag tobacco sold to Lawrence
              MITCHELL.


       b.     An electronic wire transfer offunds, occurring on or about Febmary 26, 2018
              in the amount of $85,852.80, from BRISTOL in Rochester, New York to

                                             28
       Case 6:19-mj-04109-MWP Document 1 Filed 08/01/19 Page 30 of 30




             CANSTAR in Miami, Florida for the load of cut rag tobacco sold to Anthony
             LAUGHING JR.


      c.     An electronic wire transfer of funds, occurring on or about March 9, 2018 in
             the amount of$77,682 from BRISTOL in Rochester, New York to CANSTAR
             in Miami, Florida sold to Crymson ALDRICH and Crystal KING.

      d.      An electronic wire transfer offunds, occurring on or about June 5,2018 in the
             amount of$85,852.80 from BRISTOL in Rochester, New York to CANSTAR
             in Miami, Florida for the load of cut rag tobacco sold to Crystal KING and
             Cymson ALDRICH.


                                    CONCLUSION


      Based on the foregoing, I respectfully submit that there is probable cause to believe

that Bernard PERKINS, Crystal KING, Crymson ALDRICH, Jonathan THOMPSON,

Joseph THOMPSON, Lawrence MITCHELL, Curtis THOMPSON and Anthony

LAUGHING JR. did knowingly commit wire fraud, conspiracy to commit wire fraud,

money laundering, and conspiracy to commit money laundering.




                                         Erin C. Briganti, Special Agent
                                         Internal Revenue Service, Criminal Investigation

Sworn to before me this
      dav of J«l¥'2019.



     ga uy{hjLfi—
HON. MARIAN W.PAYSON
United States Magistrate Judge




                                           29
